Nichols, Judge,
concurring in part, dissenting in part:
I agree with, and join in the mostly clear and lucid opinion and judgment of the court, except that I respectfully am perplexed by Part IV and the conclusion therefrom, which is to remand for trial the issue whether Commander Cole’s actions against the plaintiff resulted from his bias and prejudice.
At the threshhold, let me say I have formed the conclusion after five years on this court, that these limited remands almost never work as intended, and confront our able trial commissioners with impossible tasks. The limited remand is, in my judgment, likely to assure a prolonged and wide-ranging trial. I surmise the limits here are imposed in view of the court’s doubts as to the propriety of remanding anything, and its consequent hope the baby will, if illegitimate, at least be small. It will come out the standard size, or bigger, I am confident. I think no trial or report is necessary, but if there must be one, I would rather have it on the whole case.
This litigation is one more instance where the accused employee has successfully turned the focus of inquiry away from his own alleged derelictions and directed them at those of someone else. The wise supervisor in the executive branch learns to put up with almost any degree of incompetence rather than attempt adverse action, and thereby endanger his own reputation and future. If he does anything, it is to engineer the transfer of the offender to some other unit, of course loaded with paper commendations. Only the naive fall into the trap in which Commander Cole now finds himself.
I have no doubt the Commander did have bias against the plaintiff. Government counsel, at least arguendo, could have admitted it. Supervisors generally do develop hostile feelings against subordinates they have had no voice in selecting, yet who they think are diluting their effectiveness and increasing their burdens. Tenure would be worthless if some counter to this were not provided. It was provided here in the form of a Hearing Committee, drawn from outside plaintiff’s immediate work situation. The court has no criticism of its composition and there is no suggestion any member was biased. Cole was technically not even a complaining *218witness before this group. He bad retired and, presumably, departed from the scene. After the Committee had reported, three command levels had to approve the recommended demotion, of whom the top one, the Secretary, at least, was hardly likely to have ever heard of either Cole or Reynolds, still less have any bias for either one against the other. Unless the Secretary was a most unusual official, he would have had a bias against actions of the kind here involved.
Suppose Cole’s role be assimilated to that of a complaining witness. What the court is holding, sub silentio, is that an adverse action is invalid if a complaining witness is biased. We hear a lot about courts favoring the criminals, these days, but I never heard of the most anti-police tribunal ordering a new trial because a prosecution witness was biased. If defense counsel was prevented from cross-examining to show bias, that would of course be another matter. Here, the court has considered the scope of cross-examination that was allowed and has no criticism to offer. Thus, if our trial commissioner reports that Cole was indeed biased, I shall (a) not be astonished, and (b) ask what of it? If the hearing tribunals and adjudicating officials here involved were incapable of discounting a complainant’s bias and deciding fairly despite it, our whole machinery to secure fairness in adverse action cases is useless. We might as well junk it and substitute something else, trial by battle, possibly.
In the event that Commander Cole denies he was biased, the only way of testing it will be the reasonableness of Ms complaints against Reynolds. Thus the trial commissioner will have a Hobson’s choice: either disregard the wish of the court to limit the issues, and reopen the whole case, or exclude the very thing that would most probably show him whether Cole was biased or not. If the issue were framed to be whether Cole committed 'a fraud on his superiors, who adjudicated the case, or on the Hearing Committee, this would give us a justiciable issue more in accord with accepted legal concepts, and one more readily limited. If an issue of fraud were before us in this record, I would not object to the remand. But none is. The plaintiff’s able counsel tried to link up Cole’s alleged bias with the decision under review, *219by a kind of “old-school-tie” theory. The notion is, if A is biased, against any person, the mores of the Navy require that anyone wearing the same school tie, B, C and D, must automatically be biased too, by some sort of subrational intuition, perhaps. This has some surface plausibility, but it appears to me a court of law would require evidence that it was so, and could not just assume it. Our trial commissioner is told to investigate whether A was biased, but is given no mandate to trace the passage of the bias to the minds of B, C and D, the tie-wearing adjudicating officers. How this gap is to be bridged is not explained; counsel certainly did not explain it.